PER CURIAM.
Margarita Peraza appeals the summary denial of her motion to correct illegal sentence. The clerk of the circuit court has been unable to locate the motion. Our record consists of an order denying the motion, case progress reports, judgments and sentences entered in three trial court cases, and a transcript from a February 10, 2003, hearing. We requested a response from the State in the hope that it could assist the clerk in locating an accurate copy of the missing motion, but our record remains inadequate to permit review. Accordingly, we reverse the order on appeal, and we permit Ms. Peraza to file another motion to correct illegal sentence raising any issue that she alleged in the missing motion. See Heflin v. State, 655 So.2d 1183 (Fla. 2d DCA 1995).
Reversed and remanded.
ALTENBERND, CASANUEVA, and WALLACE, JJ., Concur.